Title: To George Washington from James McHenry, 11 January 1797
From: McHenry, James
To: Washington, George


                        
                            Sir 
                             Tuesday 11 Jany 1797
                        
                        The inclosed letters contain the information which you have requested. I am most sincerely yours &c.
                        
                        
                            James McHenry
                            
                        
                    